ORDER

PER CURIAM.
Vincent Henderson (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief. Movant claims that the motion court erred in denying, after an evidentiary hearing, his claim that trial counsel was ineffective for failing to adequately advise him of the risks of rejecting the State’s plea offer and proceeding to trial.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s decision to deny Movant’s Rule 29.15 motion after an evi-dentiary hearing was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for *463the use of the parties setting forth the reasons for our decision. .
We affirm the judgment pursuant to Rule 84.16(b).